Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach palliative means being inactive in the full state and rendered active in upon the unfilled state wherein the palliative means cause the hydroelastic device to be in a state of heightened stiffness so that the hydroelastic device will exhibit stable behavior even though the damping space is not filled with the pressurised damping liquid the palliative means comprising a locking system including a fully rigid locking part and a deformable load part controlled by the state of the hydroelastic device with regard to filling.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWNovember 15, 2021